Citation Nr: 0727948	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1982 and from April 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  

In its October 2006 Remand, the Board requested that the 
veteran be afforded a new VA examination for the purpose of 
evaluating the current level of severity of his service-
connected varicose veins.  An examination was completed in 
March 2007 in accordance with the remand directives, and at 
such time the veteran reported being seen at the VA 
peripheral vascular clinic in December 2006.  He also 
indicated that he would be rescheduling a previously 
cancelled saphenofemoral junction ligation and left lower 
extremity vein stripping.

In August 2007 the AMC received additional evidence from the 
veteran which was forwarded to the Board.  This evidence 
consists of a July 2007 surgical report and a letter from the 
veteran's surgeon excusing him from any duties requiring 
prolonged standing or walking, or heavy lifting for four 
weeks due to recent vascular surgery.  The veteran did not 
submit a waiver of RO consideration with this evidence; thus, 
the Board must remand this appeal.  See 38 C.F.R. §§ 19.37, 
20.1304 (2006) (pertinent evidence must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived in writing by the appellant).

Moreover, it is clear from the above discussion that 
outstanding VA treatment records exist which are pertinent to 
the evaluation of the disability on appeal.  As records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, VA 
must undertake efforts to acquire such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the West Haven, Connecticut VAMC for the 
period from December 2006 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the 
additional evidence submitted by the 
veteran in August 2007, and determine if 
he has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



